DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 4/7/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. [9473129].

With respect to claim 1, figure 4 of Luo et al. discloses an injection locking oscillator ILO) circuit, comprising:
an injection circuit [capacitors and inverters receiving CK0/90/180/270] configured to receive input signals [CK0/90/180/270] having a phase difference relative between the input signals and provide injection signals [outputs of capacitors] respectively corresponding to the input signals based on a voltage level difference between each input signal and an oscillation signal; and
a poly-phase signal output circuit [410-1/2] configured to output poly-phase output signals [S_OUT+/- and outputs of 410_1] having a defined phase difference between the output signals in response to the injection signals.
	With respect to claim 2, figure 4 of Luo et al. discloses the ILO circuit of claim 1, wherein the poly-phase signal output circuit comprises a poly-phase filter (PPF) oscillator configured to generate oscillation signals having the defined phase difference between the output signals and to synthesize the injection signals with the oscillation signals.
	With respect to claim 3, figure 4 of Luo et al. discloses the ILO circuit of claim 2, wherein the PPF oscillator is further configured to generate the oscillation signals at input terminals, and to fix a phase difference between the injection signals to a phase difference between the oscillation signals.
With respect to claim 17, figure 4 of Luo et al. discloses an operating method for an injection locking oscillator (ILO), the operating method comprising:
injecting an injection signal [outputs of capacitors] to a first node [S_OUT+] based on a voltage level difference between an input signal [CK0/90/180/270] corresponding to the first node and an oscillation signal [signal generated by oscillator] generated in the first node;
synthesizing the oscillation signal with the injection signal in the first node; and
outputting, from the first node, a signal having a fixed quadrature phase difference with respect to neighboring nodes [outputs of 410_2] of the first node based on a signal provided by synthesizing the oscillation signal with the injection signal.
	With respect to claim 18, figure 4 of Luo et al. discloses the operating method of claim 17, wherein the injecting of the injection signal comprises outputting, in response to a difference between the input signal and the oscillation signal, a signal having a voltage level proportional to the difference between the input signal and the oscillation signal, as the injection signal, if the difference is greater than or equal to a threshold voltage.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipation by Kim et al. [79612621].

With respect to claim 11, figure 1 of Kim et al. discloses a quadrature skew compensation circuit comprising:
a quadrature oscillator [101-104,111-114,126-129] configured to generate oscillation signals having different phases and respectively provide the oscillation signals at nodes, such that each node provides an oscillation signal orthogonal to a different oscillation signal provided at a neighboring node; and
an injection circuit [155-158] configured to receive input signals respectively corresponding to the nodes and output injection signals to the respective nodes based on a voltage level difference between the oscillation signal of each node and the input signals.
	With respect to claim 12, figure 1 of Kim et al. discloses the quadrature skew compensation circuit of claim 11, wherein the quadrature oscillator fixes a phase difference with respect to the injection signals provided at the neighboring node to a quadrature phase difference, based on a quadrature phase difference with respect to the neighboring node.
	With respect to claim 13, figure 1 of Kim et al. discloses the quadrature skew compensation circuit of claim 11, wherein the injection circuit provides, in response to a difference between the input signal and the oscillation signal, a signal having a voltage level proportional to the difference between the input signal and the oscillation signal as the injection signal.

Allowable Subject Matter
Claims 4-10, 14-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
5/17/22